UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARIA STETTER,                          
                 Plaintiff-Appellant,
                 v.
                                              No. 98-2201
DONNA E. SHALALA, SECRETARY OF
HEALTH AND HUMAN SERVICES,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              William M. Nickerson, District Judge.
                       (CA-95-3848-WMN)

                      Argued: April 4, 2001

                      Decided: June 18, 2001

       Before WILKINSON, Chief Judge, and LUTTIG and
                 GREGORY, Circuit Judges.



Affirmed by unpublished opinion. Judge Gregory wrote the opinion,
in which Chief Judge Wilkinson and Judge Luttig joined.


                            COUNSEL

ARGUED: Charles J. Engel, III, HOWREY, SIMON, ARNOLD &
WHITE, L.L.P., Washington, D.C., for Appellant. Donna Carol
Sanger, Assistant United States Attorney, Baltimore, Maryland, for
Appellee. ON BRIEF: Lynne A. Battaglia, United States Attorney,
A. David Copperthite, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.
2                         STETTER v. SHALALA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

GREGORY, Circuit Judge:

   Maria Stetter ("Plaintiff") appeals the district court’s denial of her
motion for a new trial in a sexual harassment case. The district court
refrained from providing certain highly specific jury instructions that
Plaintiff requested, and Plaintiff now argues that the court abused its
discretion in doing so. Plaintiff also contends that the court abused its
discretion in failing to allow her to impeach a witness with deposition
testimony related to a document the court had ruled inadmissible pur-
suant to a motion in limine.

   In addition, Plaintiff claims that the court abused its discretion in
prohibiting her from referring to this document after the defendant
"opened the door" by claiming that certain remedial acts it took con-
stituted "reasonable care." Lastly, Plaintiff argues that the court erred
in refusing to allow her to argue that money she spent obtaining a
restraining order in state court against one of her co-workers was
recoverable as damages. For reasons discussed below, we find that the
district court committed no error, and we therefore affirm.

                                   I.

   In 1998, Plaintiff was promoted to the position of Acting Deputy
of the Mental Health Branch of the Indian Health Service ("IHS") in
Albuquerque, New Mexico. IHS is a part of the U.S. Public Health
Service, which is a division of the U.S. Department of Health and
Human Services. In February 1992, Frank Canizales ("Canizales")
commenced employment at the Mental Health Branch. Although
Plaintiff still held administrative duties, including responsibility for
the office budget as well as "quality assurance and training," she no
longer held the Acting Deputy position when Canizales arrived.

   Plaintiff and others at the Mental Health Branch experienced con-
siderable conflict with Canizales. Plaintiff introduced evidence at trial
                          STETTER v. SHALALA                          3
demonstrating that Canizales often became angry at work and used
abusive and threatening language toward Plaintiff and others, particu-
larly women. Plaintiff also introduced evidence indicating that Cani-
zales repeatedly engaged in physically threatening conduct against
Plaintiff and three other women in the office. The evidence demon-
strated that these women perceived Canizales’ threats as serious.

   As a result of conflict in the office, Canizales was placed on medi-
cal leave for a five-week period from March 20 to April 26, 1993. He
returned to the Mental Health Branch in May. Shortly thereafter,
Plaintiff disapproved a leave request by Canizales, and Dr. Scott Nel-
son ("Dr. Nelson"), a supervisor at the Mental Health Branch, gave
Canizales an unsuccessful performance rating. Canizales became
upset and reportedly stated that he was afraid that he might injure
Plaintiff, Dr. Nelson, and another supervisor. Although Canizales left
that day without incident, friction continued in the office. Eventually,
Canizales was given numerous off-site assignments.

   In early 1994, the various programs of the IHS in Albuquerque
moved into a central building. As part of his new responsibilities,
Canizales was assigned to a time-sensitive project that required him
to be in Albuquerque. Canizales’ supervisor sought permission to per-
mit Canizales to have an office in the new headquarters building. To
address the concerns of Plaintiff and others, a management official
sought to negotiate an agreement to limit Canizales’ presence in the
building. However, Plaintiff rejected the agreement, instead filing a
state court proceeding and obtaining a preliminary injunction against
Canizales.

   In 1995, Canizales asked to attend general meetings held for all
employees in the building. An arrangement was made to permit Cani-
zales in the building to attend the meetings under escort, to allow the
women in the office who found Canizales offensive to take adminis-
trative leave if they desired, and to schedule multiple sessions to
avoid contact between the parties. Plaintiff objected to having Cani-
zales in the building at all. Plaintiff and three other women subse-
quently filed and pursued their own administrative remedies.

   On December 15, 1995, Plaintiff filed suit in the United States Dis-
trict Court for the District of Maryland against Donna E. Shalala in
4                         STETTER v. SHALALA
her official capacity as Secretary of the U.S. Department of Health
and Human Services. The complaint sought injunctive relief, back
pay, compensatory damages, attorneys’ fees, costs, and other equita-
ble relief for alleged violations of Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C.A. § 2000e (West 1994 & Supp. 2000).
Count I alleged that Plaintiff had been subjected to sexual harassment
in the form of a hostile working environment. The allegations focused
on the environment created by Canizales.

   On March 10, 1998, a jury was impaneled and trial commenced.
On March 24, 1998, the jury returned a verdict in favor of the defen-
dant. On April 9, 1998, Plaintiff filed a motion for a new trial. Plain-
tiff argued, inter alia, that the special verdict was against the weight
of the evidence and attempted to show that the improperly instructed
jury could not have understood that threats of physical violence and
related threatening conduct could create a hostile environment. The
district court denied the motion on June 6, 1998. Plaintiff filed this
appeal on August 3, 1998.

                                   II.

    Plaintiff contends that the district court committed several evidenti-
ary and instructional errors. These claims are reviewed for an abuse
of discretion. Sasaki v. Class, 92 F.3d 232, 241 (4th Cir. 1996) (citing
United States v. Heater, 63 F.3d 311, 321 (4th Cir. 1995)). Where a
litigant contends that jury instructions were not as complete as the liti-
gant would like, the test "is simply the practical one of whether the
instructions, construed as a whole, and in light of the whole record,
adequately informed the jury of the controlling legal principles with-
out misleading or confusing the jury to the prejudice of the objecting
party." Sasaki, 92 F.3d at 242 (quoting Spell v. McDaniel, 824 F.2d
1380, 1395 (4th Cir. 1987)).

                                   III.

                                   A.

   Plaintiff first argues that the district court abused its discretion by
interrupting, sua sponte, mistaken testimony that she elicited from
                           STETTER v. SHALALA                            5
Ms. Cecilia Heftel, the Director of Equal Opportunity Employment
for the IHS ("Ms. Heftel"), and by preventing her from correcting the
testimony. We conclude, however, that the court did not abuse its dis-
cretion because allowing the witness to testify further would have
improperly usurped the court’s role as the instructor of the law.

   On direct examination of Ms. Heftel at trial, Plaintiff’s counsel
asked if threats of violence were "relevant in the context of EEO pol-
icy." (J.A. at 266.) Ms. Heftel, a non-attorney, responded, "Absolutely
not." Id. Plaintiff’s counsel then asked if EEO had a "policy against
threats of violence." Id. Ms. Heftel replied, "The office of general
counsel, the attorneys that represent us from that office have consis-
tently advised me that violence in the workplace — ." At that point,
the court interrupted Ms. Heftel’s testimony and informed the jury
that it would later instruct on the law. Id. at 265-66.

   Plaintiff contends that Ms. Heftel’s testimony left the jury with an
erroneous impression of the law that fatally prejudiced her case.
Accordingly, Plaintiff argues that the court abused its discretion by
interrupting the testimony and prohibiting Plaintiff from correcting
Ms. Heftel’s misstatement of the law. Id. Federal Rules of Evidence
701 and 702 establish that opinions must be helpful to the trier of fact.1
Rules 403 and 611 provide for the exclusion of evidence that wastes
time.2 Rule 403 also provides for the exclusion of evidence that may
  1
     Rule 701 of the Federal Rules of Evidence provides: "If the witness
is not testifying as an expert, the witness’ testimony in the form of opin-
ions or inferences is limited to those opinions or inferences which are (a)
rationally based on the perception of the witness and (b) helpful to a
clear understanding of the witness’ testimony or the determination of a
fact in issue." Rule 702 provides: "If scientific, technical, or other spe-
cialized knowledge will assist the trier of fact to understand the evidence
or to determine a fact in issue, a witness qualified as an expert by knowl-
edge, skill, experience, training, or education, may testify thereto in the
form of an opinion or otherwise."
   2
     Rule 403 of the Federal Rules of Evidence provides: "Although rele-
vant, evidence may be excluded if its probative value is substantially out-
weighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time,
or needless presentation of cumulative evidence." Rule 611 provides:
6                          STETTER v. SHALALA
unfairly prejudice, confuse, or mislead the jury. Taken together, these
provisions prohibit admission of opinions that simply "tell the jury
what result to reach." See, e.g., Torres v. County of Oakland, 758 F.2d
147, 150 (6th Cir. 1985).

   Testimony containing a legal conclusion is problematic, in part,
because it may convey erroneous legal standards to the jury, thereby
invading "the province of the court to determine the applicable law
and to instruct the jury as to that law." Id. (citations omitted). Here,
permitting Ms. Heftel to testify further as to her opinion of the law,
or to the legal advice she received from the general counsel’s office,
clearly would have usurped the district court’s role to instruct the jury
on the law. See, e.g., Adalman v. Baker, Watts & Co., 807 F.2d 359,
366 (4th Cir. 1986) (trial court’s role is "to state to the jury the mean-
ing and application of the appropriate law"); see Torres, 758 F.2d at
150 (error for witness to opine as to whether or not discrimination
occurred as calling for a legal conclusion).3 Accordingly, the district
court did not abuse its discretion in interrupting this line of questioning.4

"The court shall exercise reasonable control over the mode and order of
interrogating witnesses and presenting evidence so as to (1) make the
interrogation and presentation effective for the ascertainment of truth, (2)
avoid needless consumption of time, and (3) protect witnesses from
harassment or undue embarrassment."
   3
     The court also could have properly excluded such evidence because
it (a) would not have helped the jury; (b) would have wasted time; or (c)
would have unfairly prejudiced, confused, or misled the jury. Simply put,
permitting the jury to hear additional legal conclusions — particularly
ones that were likely to reinforce the erroneous view — would not have
helped the jury serve its proper function.
   4
     Even, however, if the court’s interruption was error, Plaintiff invited
the error by asking the witness questions ostensibly designed to elicit a
legal conclusion. The "invited error" doctrine is a branch of waiver doc-
trine under which courts prevent a party from inducing the court to take
an erroneous step and later complaining about the error. Because Plain-
tiff invited the very testimony which she now seeks to claim prejudiced
her case, even if this Court were to find that the trial judge committed
error, we would refuse to countenance Plaintiff’s claim. See, e.g., United
States v. Neal, 78 F.3d 901, 904 (4th Cir. 1996)(defendant invited error
                          STETTER v. SHALALA                            7
                                   B.

   Plaintiff next contends that the court abused its discretion by failing
to give each of two requested jury instructions. The first instruction
would have specifically informed the jury that physically threatening
or humiliating conduct can create a hostile environment. The second
would have explicitly indicated that harassment must be determined
by looking at "all of the circumstances" or "the totality of the circum-
stances."

   Plaintiff’s main contention is that a number of incidents that took
place during the trial created a need for these two instructions. Plain-
tiff first points to the incident described in section III.A., above, in
which the court, sua sponte, interrupted Ms. Heftel’s testimony.
Plaintiff then turns to a number of occasions in which defense counsel
asked various witnesses questions that, according to Plaintiff, implied
to the jury that violent threats are not relevant to sexual harassment
claims. Finally, Plaintiff asserts that on two occasions, the court indi-
cated to the jury that it would later instruct on the proper elements of
a sexual harassment claim based on a hostile work environment the-
ory.

   The combination of these incidents, in Plaintiff’s view, created the
need for highly specific jury instructions, including the "threatening
conduct" instruction and the "totality of the circumstances" instruc-
tion. In the absence of those instructions, Plaintiff argues, the jury was
misled to believe that physically threatening or humiliating conduct
is irrelevant to a hostile environment claim. Since Plaintiff’s evidence
at trial primarily focused on this type of conduct, Plaintiff contends
that the jury’s confusion effectively gutted her case. Here again, we
find Plaintiff’s arguments unavailing. We first discuss the threatening
conduct instruction.

by himself eliciting statements he later challenged on appeal); Wilson v.
Lindler, 8 F.3d 173, 175 (4th Cir.1993) (en banc) (defendant invited
instruction error through encouragement of particular theory); Ridge v.
Cessna Aircraft Co., 117 F.3d 126, 129 (4th Cir. 1997) (defendant
invited error by tacitly agreeing to jury’s use of model aircraft); United
States v. Joseph, 184 F.3d 320, 329 (4th Cir. 1999) (defendant’s counsel
invited error by eliciting testimony on cross-examination).
8                         STETTER v. SHALALA
                                   1.

   In Harris v. Forklift Systems, Inc., 510 U.S. 17 (1993), the
Supreme Court held that there is no "mathematically precise test" for
determining whether an environment is "hostile" or "abusive," and
that this "can be determined only by looking at all the circumstances."
Harris, 510 U.S. at 23. The Court explained that these circumstances
"may include the frequency of the discriminatory conduct; its sever-
ity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an
employee’s work performance." Id. This Court has held that a district
court does not abuse its discretion by refraining from elaborating on
the specific circumstances outlined in Harris. Sasaki v. Class, 92 F.3d
232, 242 (4th Cir. 1996). This is so because while Harris stated that
all circumstances must be considered, it "did not state that a jury was
required to consider [the specific] four circumstances or that each of
the circumstances had to be present for a plaintiff to prevail." Id.

   In its "Memorandum Opinion" denying Plaintiff’s request for a
new trial, the court below stated that the "threatening conduct"
instruction was not given "because the [c]ourt perceived the instruc-
tion as misleading." (J.A. at 987.) The court reasoned that "[t]he pro-
posed instruction conceivably could have been misunderstood by a
juror to mean that threatening conduct may constitute sexual harass-
ment - without regard to an employer’s remedial efforts or the other
elements required under [Harris] and its progeny." Id.

   After thoroughly reviewing the evidence and considering each of
Plaintiff’s arguments, we conclude that the district court was well
within its discretion to reject the "threatening conduct" instruction. A
trial court has broad discretion to frame jury instructions and is not
bound to give them in the precise form or language requested. See
Sasaki, 92 F.3d at 242. Taken as a whole, the jury instructions used
in this case fairly and adequately stated the relevant legal principles,
including the elements essential to a hostile or abusive environment
claim. After the court correctly relayed the elements to the jury, it was
a matter of the court’s discretion whether or not to provide more spe-
cific instructions. The trial judge was more appropriately positioned
than this Court to judge the potential impact of the "threatening con-
duct" instruction on the jury. For these reasons, we cannot say that the
                           STETTER v. SHALALA                             9
court abused its discretion in refraining from providing the "threaten-
ing conduct" instruction.5

                                     2.

   Plaintiff also argues that the failure to provide an instruction specif-
ically indicating that the jury must consider "all of the circumstances"
or "the totality of the circumstances" was an abuse of discretion. The
jury instructions provided, inter alia:

     You may consider not only the evidence to which I may
     refer, and the evidence to which you may be referred by
     counsel in their arguments, but you may also consider any
     testimony or exhibits in the case, whether or not referred to
     by me or by counsel, which you may believe to be material.

(J.A. at 858-59.)

   Plaintiff’s argument requires a quite literal reading of Sasaki, in
which we stated that "the law requires consideration of all the circum-
stances." Sasaki, 92 F.3d at 242. However, while Sasaki mandates
that juries "consider all the circumstances" when deciding hostile
environment claims, it does not require that courts use this precise
language. Here, the court instructed the jury to consider all of the evi-
dence. Plaintiff’s argument that she was unfairly prejudiced because
the court did not instruct the jury to consider all of the circumstances
simply points out a distinction without a difference.
   5
     We also reject Plaintiff’s argument that the special verdict sheet dem-
onstrates that the jury misunderstood the relevance of threatening con-
duct and that this misunderstanding "effectively directed a verdict" for
the defendant. (Brief of Appellant at 19.) To the contrary, the verdict
sheet demonstrates that the jury carefully considered each of the four ele-
ments of a hostile environment claim. At least three, and as many as five,
jurors found that the Plaintiff was subjected to "harassment." Yet all ten
jurors found both that the harassment was not based on sex, and that the
defendant had taken prompt and adequate remedial action to end the
harassment. Thus, every one of the jurors who found that Plaintiff suf-
fered harassment also found that Plaintiff failed to carry her burden on
two critical elements. As the court below noted, it appears that the jury
had sufficient evidence upon which to reach its verdict.
10                         STETTER v. SHALALA
   As noted above, the jury instructions, when taken as a whole in
light of the entire record, fairly and adequately stated the controlling
legal principles. We therefore conclude that the court did not abuse
its discretion in failing to provide a specific "totality" instruction.

                                     C.

   Plaintiff also contends that the district court abused its discretion
by preventing Plaintiff from mentioning a particular investigation and
report generated during the EEO complaint process. The report,
which was authored by the U.S. Office of Personnel Management,
generally condemned IHS’s inaction and found that Plaintiff had been
subjected to sexual harassment. The district court suppressed the
report pursuant to a motion in limine on the grounds that it was "gen-
erally untrustworthy" and its probative value was substantially out-
weighed by the danger of unfair prejudice. (J.A. at 73-74.)

   Plaintiff also asserts that the court should have allowed her to refer
to the report after the defendant "opened the door" by arguing that
certain of the defendant’s actions constituted acts of reasonable care
exercised by the agency. Plaintiff’s theory is that because these acts
were motivated by the criticism leveled in the report, they did not
constitute acts amounting to an exercise of reasonable care.

   Under the law of this Circuit, the exclusion of the report clearly
was not an abuse of discretion. See Cox v. Babcock & Wilcox Co.,
471 F.2d 13, 15 (4th Cir. 1972) (rejecting admissibility of EEOC
investigative report); United States v. MacDonald, 688 F.2d 224, 230
(4th Cir. 1982) (noting that evaluative public records may suffer from
an undue risk of prejudice, and may "undermine the exclusive prov-
ince of the jury."). Moreover, even assuming the relevant acts were
taken in response to the commencement of an investigation, Plaintiff
does not clearly articulate why these acts are, on this basis alone,
transformed into unreasonable acts. For these reasons, we reject
Plaintiff’s argument and conclude that the district court acted properly
in preventing Plaintiff from mentioning the report at trial.6
   6
     Because we find that Plaintiff’s initial arguments have no merit, it is
unnecessary for us to consider Plaintiff’s contention that the district court
abused its discretion by instructing the jury that certain sums Plaintiff
spent to enforce a restraining order against Canizales could not be con-
sidered as damages.
                       STETTER v. SHALALA                      11
                               IV.

  For the foregoing reasons, the judgment of the district court is
hereby affirmed.

                                                      AFFIRMED